DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0251424 A1 to Handrosch et al. (hereinafter “Handrosch”).

Referring to Applicant’s independent claim 1, Handrosch teaches an interference pigment (See Abstract) comprising: a flaky inorganic substrate (pars. [0006], [0008], [0010-14]; the flake-form substrate of Handrosch is equivalent to Applicant’s claim term “a flaky inorganic substrate”); a transparent metal layer that coats the inorganic substrate (par. [0017]; as Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer, a transparent metal layer, such as silver or gold, of Handrosch is equivalent to Applicant’s claim term “a transparent metal layer”; Handrosch teaches explicitly the transparent metal layer is applied to the flake-form substrate and beneath the anion-binding layer); and a metal oxide layer that coats an outer surface of the transparent metal layer and is in contact with the transparent metal layer (pars. [0017], [0020-27]; as Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer, a metal oxide layer, such as titanium oxide, applied onto the surface of the transparent metal layer is MPEP 2144.05 [R-08.2017] (I) Given the teachings of Handrosch, a person having ordinary skill in the art at the time the present application was filed would find it obvious the metal oxide layer of Handrosch can exhibit and possess an average thickness value that lies within Applicant’s claimed range given the broad overlap between Applicant’s claimed range and Handrosch’s teachings.  The teaching “wherein the interference pigment has a color difference ΔE with respect to a blank measured according to the CIE 1976 (L*a*b*) color system that is 4 or more and 20 or less, and a reflectance for light having a wavelength of 680 nm that is 60% or more and 75.5% or less” is inherent within and/or obvious in light of the teachings of Handrosch.  Handrosch teaches a flaky inorganic substrate material, transparent metal layer material, metal oxide layer material and its thickness, and juxtaposition of said materials to form an interference pigment that is identical or substantially identical to Applicant’s claimed interference pigment, its constituents and structure.  In turn, the interference pigment of Handrosch exhibits and possesses the same properties, such as color difference ΔE and reflectance value, as Applicant’s claimed interference pigment. MPEP 2112.01 [R-10.2019] (I),(II) In the alternative, given all the material and structural similarities discussed above, there is a reasonable expectation a person having ordinary skill in the art before the effective filing date of the present application would find the interference pigment of Handrosch exhibits the same properties, such as color difference ΔE and reflectance value, as Applicant’s claimed interference pigment.  For these reasons, the 

Referring to Applicant’s claim 2, Handrosch teaches, when the metal oxide layer is referred to as a first metal oxide layer, the interference pigment further comprises a second metal oxide layer that is formed between the inorganic substrate and the metal layer and that coats the inorganic substrate (par. [0020]; Handrosch teaches an embodiment wherein the substrate is coated with one or more layers, such as a second metal oxide layer, which is equivalent to Applicant’s claim term “a second metal oxide layer).

Referring to Applicant’s claim 3, Handrosch teaches the inorganic substrate comprises at least one material selected from the group consisting of glass (pars. [0006], [0013]), silica (pars. [0006], [0012]), and alumina (pars. [0006], [0010]).

Referring to Applicant’s claim 4, Handrosch teaches the material of the inorganic substrate is glass (pars. [0006], [0013]).

Referring to Applicant’s claim 5, Handrosch teaches a metal in the metal layer is one kind metal (par. [0017]) or a metal alloy (par. [0017]).

Referring to Applicant’s claim 6, Handrosch teaches the metal is at least one selected from the group consisting of silver (par. [0017]) and gold (par. [0017]).

Referring to Applicant’s claim 7, Handrosch teaches the metal is at least one selected from the group consisting of silver (par. [0017]) and gold (par. [0017]).

Referring to Applicant’s claim 8, Handrosch teaches the metal layer has an average thickness of 3 nm to 300 nm, and preferably 4 nm to 50 nm (par. [0018]). The metal layer average thickness taught by Handrosch renders obvious Applicant’s claimed range.  The metal layer average thickness taught by Handrosch overlaps Applicant’s claimed range of “5 nm or less”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 9, the metal layer has an average thickness of 3 nm to 300 nm, and preferably 4 nm to 50 nm (par. [0018]). The metal layer average thickness taught by Handrosch renders obvious Applicant’s claimed range.  The metal layer average thickness taught by Handrosch is close enough to Applicant’s claimed range of “2 nm or less”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 11, Handrosch teaches a metal oxide in the second metal oxide layer is iron hydroxide (pars. [0021-22], [0026-27]).

Referring to Applicant’s claim 12, Handrosch teaches the metal oxide may comprise aluminium oxide, silicon oxide, iron oxide, tin oxide, cerium oxide, zinc oxide, zirconium oxide, 

Referring to Applicant’s claim 13, Handrosch teaches the transparent metal layer may comprise chromium, aluminium, nickel, silver, gold, titanium, copper or alloys (par. [0017]) and the metal oxide may comprise aluminium oxide, silicon oxide, iron oxide, tin oxide, cerium oxide, zinc oxide, zirconium oxide, chromium oxide, titanium oxide (par. [0017]). As Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer (par. [0017]), and does not prohibit, prevent or teach away from the one or more layers comprising alternating layers or even the same types of materials, the one or more layers of Handrosch may comprise a “first metal oxide layer” coated with “a laminated layer comprising one or more transparent metal layers and one or more metal oxide layers that are laminated alternately”.  A person having ordinary skill in the art before the effective filing date of the present application would find at least the teaching, if not the suggestion, obvious in light of the teachings of Handrosch.

Referring to Applicant’s independent claim 14, Handrosch teaches a cosmetic (pars. [0001], [0009], [0059-66], [0074], [0078], [0084-85], [0094-122]) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]).

Referring to Applicant’s independent claim 15, Handrosch teaches a paint (pars. [0001], [0009], [0027], [0059], [0079], [0085]) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]). 

Referring to Applicant’s independent claim 16, Handrosch teaches an ink (pars. [0079], [0084]) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]).

Referring to Applicant’s independent claim 17, Handrosch teaches a resin composition (par. [0079]; the resin binder, e.g., phenolic, maleic amino, alkyd, epoxy, and mixtures thereof, of Handrosch for the printing inks and/or liquid surface coatings taught therein are equivalent to Applicant’s claim term “a resin composition”) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]). 

Response to Arguments
Applicant's claim amendments and remarks filed on March 23, 2021 have been fully considered but they are not persuasive.
Applicant asserts the Handrosch reference provides only generic disclosure embracing any number of layers on a substrate and does not describe the specific structure of the metal 
Examiner disagrees.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 [R-08.2012] Despite Applicant’s assertion, the broad disclosure of Handrosch encompasses an interference pigment embodiment that reads on Applicant’s claimed invention.  With respect to the alleged demonstration of unexpected results, only Applicant’s examples 1 and 2 exhibit structures embodied in Applicant’s independent claim 1.  And, Applicant’s examples 1 and 2 disclose specific substrate and metal layer materials, which Applicant’s independent claim 1 does not recite.  As a result, Applicant’s examples 1 and 2 are not commensurate in scope with Applicant’s independent claim 1.  Lastly, Handrosch teaches a flaky inorganic substrate material, transparent metal layer material, metal oxide layer material and its thickness, and juxtaposition of said materials to form an interference pigment that is identical or substantially identical to Applicant’s claimed interference pigment, its constituents and structure.  There is a reasonable likelihood the resultant interference pigment of 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731